                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:13-CR-00084-KDB-DSC
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
    v.                                             )                   ORDER
                                                   )
 KERSTON DESHAWN EDWARDS,                          )
                                                   )
                  Defendant.                       )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the Bureau of Prison’s (“BOP”) request

that the Court clarify whether the Defendant’s sentence is to run concurrent with, or consecutive

to, the state-court sentence he received for similar underlying conduct.

         On October 27, 2014, this Court sentenced the Defendant to a 188-month term of

imprisonment for Possessing With Intent to Distribute Cocaine Base, a schedule II Controlled

Substance. This Court’s Judgment is silent as to whether Defendant’s federal sentence is to be

served consecutively or concurrently with his state sentence. (Doc. No. 35).

         Pursuant to Setser v. United States, 566 U.S. 231, 236-37 (2012), a federal district court

has the discretion to order a defendant’s sentence to run consecutively or concurrently with any

other sentence.

         IT IS THEREFORE ORDERED that Defendant’s sentence is to run concurrently with

the state-court sentence he received for similar underlying conduct.

         SO ORDERED.
                                Signed: September 13, 2021




         Case 5:13-cr-00084-KDB-DSC Document 48 Filed 09/13/21 Page 1 of 1
